EXHIBIT THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEENREGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND HAVE BEEN TAKEN FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.THE SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT, EXCEPT UNDER CERTAIN SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF COUNSEL FOR THE HOLDER, CONCURRED IN BY COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. STOCK PURCHASE WARRANT BALQON CORPORATION THIS CERTIFIES that, for value received, (the "Investor"), is entitled, upon the terms and subject to the conditions hereinafter set forth, to subscribe for and purchase, from BALQON CORPORATION, a California corporation (the "Company"), at any time on or after the earlier of the (i) Maturity Date of the Note between Investor and the Company dated of even date herewith (the “Note”), or (ii) the closing of the Merger (as those terms are defined in the Note) upon the terms and subject to the conditions set forth herein, from the Company, shares of Common Stock in the Company.The Exercise Price of one share of Common Stock under this Warrant shall be $1.50.If the purchase rights represented by this Warrant are not exercised before the close of business on the day preceding the third anniversary of the date of this Warrant, this Warrant shall be void. The purchase price and the number of shares for which the Warrant is exercisable shall be subject to adjustment as provided herein. 1.
